Name: Commission Implementing Decision (EU) 2018/144 of 19 January 2018 confirming or amending the provisional calculation of the average specific emission of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2016 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (notified under document C(2018) 186)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  mechanical engineering;  environmental policy;  land transport;  technology and technical regulations
 Date Published: 2018-01-30

 30.1.2018 EN Official Journal of the European Union L 25/64 COMMISSION IMPLEMENTING DECISION (EU) 2018/144 of 19 January 2018 confirming or amending the provisional calculation of the average specific emission of CO2 and specific emissions targets for manufacturers of passenger cars for the calendar year 2016 pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (notified under document C(2018) 186) (Only the Bulgarian, Dutch, English, French, German, Italian, and Swedish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 443/2009 of the European Parliament and of the Council of 23 April 2009 setting emission performance standards for new passenger cars as part of the Community's integrated approach to reduce CO2 emissions from light-duty vehicles (1), and in particular the second subparagraph of Article 8(5) thereof, Whereas: (1) In accordance with Regulation (EC) No 443/2009, the Commission is required to calculate each year the average specific emissions of CO2 and the specific emissions target for each manufacturer of passenger cars in the Union as well as for each pool of manufacturers. On the basis of that calculation, the Commission is to determine whether manufacturers and pools have complied with their specific emissions targets. (2) The detailed data to be used for the calculation of the average specific emissions of CO2 and the specific emissions targets is based on Member States' registrations of new passenger cars during the preceding calendar year. (3) All Member States submitted the 2016 data to the Commission. Where, as a result of the verification of the data by the Commission, it was evident that certain data were missing or manifestly incorrect, the Commission contacted the Member States concerned and, subject to the agreement of those Member States, adjusted or completed the data accordingly. Where no agreement could be reached with a Member State, the provisional data of that Member State was not adjusted. (4) On 20 April 2017, the Commission published the provisional data and notified 95 manufacturers of the provisional calculations of their average specific emissions of CO2 and their specific emissions targets in 2016. Manufacturers were asked to verify the data and to notify the Commission of any errors within 3 months of receipt of the notification. 40 manufacturers submitted notifications of errors within the given time limit. (5) For the remaining 55 manufacturers that did not notify any errors in the datasets or respond otherwise, the provisional data and provisional calculations of the average specific emissions and the specific emissions targets should be confirmed. For three manufacturers all vehicles reported in the provisional dataset were outside the scope of Regulation (EC) No 443/2009. (6) The Commission has verified the errors notified by the manufacturers and the respective reasons for their correction, and the dataset has been confirmed or amended. (7) In the case of records with missing or incorrect identification parameters, such as the type, variant, version code or the type approval number, the fact that manufacturers cannot verify or correct those records should be taken into account. As a consequence, it is appropriate to apply an error margin to the CO2 emissions and mass values of those records. (8) The error margin should be calculated as the difference between the distances to the specific emissions target expressed as the specific emissions target subtracted from the average specific emissions calculated including and excluding those registrations that cannot be verified by the manufacturers. Regardless of whether that difference is positive or negative, the error margin should always improve the manufacturer's position with regard to its specific emission target. (9) In accordance with Article 10(2) of Regulation (EC) No 443/2009, a manufacturer should be considered as compliant with its specific emissions target referred to in Article 4 of that Regulation where the average emissions indicated in this Decision are lower than the specific emissions target, expressed as a negative distance to target. Where the average emissions exceed the specific emissions target, an excess emission premium are to be imposed, unless the manufacturer concerned benefits from an exemption from that target or is a member of a pool and the pool complies with its specific emissions target. (10) On 3 November 2015 the Volkswagen Group made a statement to the effect that irregularities had been found when determining type approval CO2 levels of some of their vehicles. While that issue has been thoroughly investigated, the Commission nevertheless finds that further clarifications are needed from the Volkswagen pool as a whole as well as a confirmation by the relevant national type approval authorities of the absence of any such irregularities. As a consequence the values for the Volkswagen pool and its members (Audi AG, Audi Hungaria Motor Kft., Bugatti Automobiles S.A.S., Dr Ing. h.c. F. Porsche AG, Quattro GmbH, Seat S.A., Skoda Auto A.S., and Volkswagen AG) cannot be confirmed or amended. (11) The Commission reserves the right to revise the performance of a manufacturer as confirmed or amended by this Decision, should the relevant national authorities confirm the existence of irregularities in the CO2 emission values used for the purpose of determining the manufacturer's compliance with the specific emissions target. (12) The provisional calculation of the average specific emissions of CO2 from new passenger cars registered in 2016, the specific emissions targets and the difference between those two values should be confirmed or amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The values relating to the performance of manufacturers, as confirmed or amended for each manufacturer of passenger cars and for each pool of such manufacturers in respect of the 2016 calendar year in accordance with Article 8(5) of Regulation (EC) No 443/2009, are specified in the Annex to this Decision. Article 2 This Decision is addressed to the following individual manufacturers and pools formed in accordance with Article 7 of Regulation (EC) No 443/2009: (1) Adidor Voitures SAS 2/4 Rue Hans List 78290 Croissy-sur-Seine France (2) ALFA Romeo S.P.A. C.so Giovanni Agnelli 200 10135 Torino Italy (3) Alpina Burkard Bovensiepen GmbH & Co., KG AlpenstraÃ e 35-37 86807 Buchloe Germany (4) Anhui JiangHuai Automobile Co Ltd Via Lanzo 27 10071 Borgaro Torinese Italy (5) Aston Martin Lagonda Ltd Gaydon Engineering Centre Banbury Road Gaydon Warwickshire CV35 0DB United Kingdom (6) Automobiles Citroen 7, rue Henri Sainte-Claire Deville 92500 Rueil-Malmaison France (7) Automobiles Peugeot 7, rue Henri Sainte-Claire Deville 92500 Rueil-Malmaison France (8) AVTOVAZ JSC Represented in the Union by: LADA France S.A.S. 13, Route Nationale 10 78310 Coignieres France (9) Bentley Motors Ltd Berliner Ring 2 38436 Wolfsburg Germany (10) BLUECAR SAS 31-32 quai de Dion Bouton 92800 Puteaux France (11) BLUECAR ITALY S.R.L. Foro Bonaparte 54 20121 Milano (MI) Italy (12) Bayerische Motoren Werke AG Petuelring 130 80788 MÃ ¼nchen Germany (13) BMW M GmbH Petuelring 130 80788 MÃ ¼nchen Germany (14) BYD AUTO INDUSTRY COMPANY LIMITED Represented in the Union by: BYD Europe B.V. 's-Gravelandseweg 256 3125 BK Schiedam Netherlands (15) Caterham Cars Ltd 2 Kennet Road Dartford Kent DA1 4QN United Kingdom (16) Chevrolet Italia S.p.A. Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (17) FCA US LLC Represented in the Union by: Fiat Chrysler Automobiles Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (18) CNG-Technik GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (19) Automobile Dacia SA Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (20) Daimler AG Zimmer 229 Mercedesstr. 137/1 70546 Stuttgart Germany (21) Donkervoort Automobielen BV Pascallaan 96 8218 NJ Lelystad Netherlands (22) Dr Motor Company Srl S.S. 85, Venafrana km 37.500 86070 Macchia d'Isernia Italy (23) Ferrari S.p.A. Via Emilia Est 1163 41122 Modena Italy (24) FCA Italy S.p.A. Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (25) Ford India Private Ltd Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (26) Ford Motor Company of Australia Ltd Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (27) Ford Motor Company of Brazil Ltda. Represented in the Union by: Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (28) Ford Motor Company Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (29) Ford Werke GmbH Niehl Plant, building Imbert 479 Henry-Ford-StraÃ e 1 50735 KÃ ¶ln Germany (30) Fuji Heavy Industries Ltd Represented in the Union by: Subaru Europe NV/SA Leuvensesteenweg 555 B/8 1930 Zaventem Belgium (31) General Motors Company Represented in the Union by: Adam Opel GmbH Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (32) General Motors Holdings LLC Represented in the Union by: KnowMotive Bouwhuispad 1 8121 PX Olst Netherlands (33) GM Korea Company Represented in the Union by: Adam Opel GmbH Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (34) Great Wall Motor Company Ltd Represented in the Union by: Great Wall Motor Europe Technical Center GmbH Otto-Hahn-Str. 5 63128 Dietzenbach Germany (35) Honda Automobile (China) Co., Ltd Represented in the Union by: Honda Motor Europe Ltd Cain Road Bracknell Berkshire RG12 1HL United Kingdom (36) Honda Motor Co., Ltd Represented in the Union by: Honda Motor Europe Ltd Cain Road Bracknell Berkshire RG12 1HL United Kingdom (37) Honda Turkiye A.S. Represented in the Union by: Honda Motor Europe Ltd Cain Road Bracknell Berkshire RG12 1HL United Kingdom (38) Honda of the UK Manufacturing Ltd Honda Motor Europe Ltd Cain Road Bracknell Berkshire RG12 1HL United Kingdom (39) Hyundai Motor Company Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (40) Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (41) Hyundai Motor Manufacturing Czech s.r.o. Kaiserleipromenade 5 63067 Offenbach Germany (42) Hyundai Motor India Ltd Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (43) Hyundai Assan Otomotiv Sanayi Ve Ticaret A.S. Represented in the Union by: Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (44) Isuzu Motors Limited Represented in the Union by: Isuzu Motors Europe NV Bist 12 B-2630 Aartselaar Belgium (45) IVECO S.p.A. Via Puglia 35 10156 Torino Italy (46) Jaguar Land Rover Ltd Abbey Road Whitley Coventry CV3 4LF United Kingdom (47) KIA Motors Corporation Represented in the Union by: Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (48) KIA Motors Slovakia s.r.o. Kia Motors Europe GmbH Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (49) Koenigsegg Automotive AB Valhall Park 262 74 Ã ngelholm Sweden (50) KTM-Sportmotorcycle AG Stallhofnerstrasse 3 5230 Mattighofen Austria (51) LADA Automobile GmbH Erlengrund 7-11 21614 Buxtehude Germany (52) LADA France S.A.S. 13, Route Nationale 10 78310 Coignieres France (53) Automobili Lamborghini S.p.A. via Modena 12 40019 Sant'Agata Bolognese (BO) Italy (54) Litex Motors AD 3 Lachezar Stanchev Str., 2nd floor, 1706 Sofia Bulgaria (55) Lotus Cars Ltd Hethel Norwich Norfolk NR14 8EZ United Kingdom (56) Magyar Suzuki Corporation Ltd Legal Department Suzuki Allee 7 64625 Bensheim Germany (57) Mahindra & Mahindra Ltd Represented in the Union by: Mahindra Europe S.r.l. Via Cancelliera 35 00040 Ariccia (Roma) Italy (58) Maruti Suzuki India Ltd Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (59) Maserati S.p.A. Viale Ciro Menotti 322 41122 Modena Italy (60) Mazda Motor Corporation Represented in the Union by: Mazda Motor Europe GmbH European R & D Centre Hiroshimastr 1 61440 Oberursel/Ts Germany (61) McLaren Automotive Ltd Chertsey Road Woking Surrey GU21 4YH United Kingdom (62) Mercedes-AMG GmbH Mercedesstr 137/1 Zimmer 229 HPC F 403 70327 Stuttgart Germany (63) MG Motor UK Ltd International HQ Q Gate Low Hill Lane Birmingham B31 2BQ United Kingdom (64) Mitsubishi Motors Corporation MMC Represented in the Union By: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born Netherlands (65) Mitsubishi Motors Thailand Co., Ltd MMTh Represented in the Union by: Mitsubishi Motors Europe B.V. MME Mitsubishi Avenue 21 6121 SH Born Netherlands (66) Morgan Technologies Ltd Pickersleigh Road Malvern Link Worcestershire WR14 2LL United Kingdom (67) National Electric Vehicle Sweden A.B. SaabvÃ ¤gen 5 SE-461 38 TrollhÃ ¤ttan Sweden (68) Nissan International SA Represented in the Union by: Renault Nissan Representation Office Av des Arts 40 1040 Bruxelles Belgium (69) Noble Automotive Ltd 24a Centurion Way Meridian Business Park Leicester LE19 1WH United Kingdom (70) Adam Opel GmbH Bahnhofsplatz 1IPC 39-12 65423 RÃ ¼sselsheim Germany (71) Pagani Automobili S.p.A. Via dell' Artigianato 5 41018 San Cesario sul Panaro (Modena) Italy (72) PGO Automobiles ZA de la pyramide 30380 Saint Christol les AlÃ ¨s France (73) Radical Motorsport Ltd 24 Ivatt Way Business Park Westwood Peterborough PE3 7PG United Kingdom (74) Renault S.A.S. Guyancourt 1 avenue du Golf 78288 Guyancourt Cedex France (75) Renault Trucks 99 Route de Lyon TER L10 0 01 69802 Saint Priest Cedex France (76) Rolls-Royce Motor Cars Ltd Petuelring 130 80788 MÃ ¼nchen Germany (77) Secma S.A.S. Rue Denfert Rochereau 59580 Aniche France (78) Shanghai Maple Automobile Co Ltd Represented in the Union by: LTI Vehicles Ltd Holyhead Road Coventry CV5 8JJ United Kingdom (79) SsangYong Motor Company Represented in the Union by: SsangYong Motor Europe Office Herriotstrasse 1 60528 Frankfurt am Main Germany (80) Suzuki Motor Corporation Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (81) Suzuki Motor Thailand Co. Ltd Represented in the Union by: Suzuki Deutschland GmbH Legal Department Suzuki Allee 7 64625 Bensheim Germany (82) Taiqi Electric Vehicle Co Limited Represented in the Union by: Quickstart 05/14 VermÃ ¶gensverwaltung GmbH GanghoferstraÃ e 33 80399 MÃ ¼nchen Germany (83) Tata Motors Ltd Represented in the Union by: Tata Motors European Technical Centre Plc. International Automotive Research Centre University of Warwick Coventry CV4 7AL United Kingdom (84) Tazzari GL S.p.A. VIA Selice Provinciale 42/E 40026 Imola Bologna Italy (85) Tesla Motors Ltd Represented in the Union by: Tesla Motors NL 7-9 Atlasstraat 5047 RG Tilburg Netherlands (86) Toyota Motor Europe NV/SA Avenue du Bourget 60 1140 Bruxelles Belgium (87) Volvo Car Corporation VAK building Assar Gabrielssons vÃ ¤g 405 31 GÃ ¶teborg Sweden (88) Pool for: BMW Group Petuelring 130 80788 MÃ ¼nchen Germany (89) Pool for: Daimler AG Mercedesstr 137/1 Zimmer 229 70546 Stuttgart Germany (90) Pool for: FCA Italy S.p.A. Building 5  Ground floor  Room A8N C.so Settembrini, 40 10135 Torino Italy (91) Pool for: Ford-Werke GmbH Niehl Plant, building Imbert 479 Henry Ford Strasse 1 50725 KÃ ¶ln Germany (92) Pool for: General Motors Bahnhofsplatz 1 IPC 39-12 65423 RÃ ¼sselsheim Germany (93) Pool for: Honda Motor Europe Ltd 470 London Road Slough Berkshire SL3 8QY United Kingdom (94) Pool for: Hyundai Hyundai Motor Europe GmbH Kaiserleipromenade 5 63067 Offenbach Germany (95) Pool for: Kia Theodor-Heuss-Allee 11 60486 Frankfurt am Main Germany (96) Pool for: Mitsubishi Motors Mitsubishi Avenue 21 6121 SH Born Netherlands (97) Pool for: Renault 1 Avenue du Golf 78288 Guyancourt Cedex France (98) Pool for: Suzuki Suzuki Allee 7 64625 Bensheim Germany (99) Pool for: Tata Motors Ltd, Jaguar Cars Ltd, Land Rover Abbey Road Whitley Coventry CV3 4LF United Kingdom Done at Brussels, 19 January 2018. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 140, 5.6.2009, p. 1. ANNEX Table 1 Values relating to the performance of manufacturers confirmed or amended in accordance with the second subparagraph of Article 8(5) of Regulation (EC) No 443/2009 A B C D E F G H I Manufacturer name Pools and derogations Number of registrations Average specific emissions of CO2 (100 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) ADIDOR VOITURES SAS DMD 16 179,000 1 300,00 179,000 ALFA ROMEO SPA P3 63 120 115,042 128,478  13,436  13,436 1 359,09 115,042 ALPINA BURKARD BOVENSIEPEN GMBH E CO. KG DMD 773 172,604 1 873,15 172,604 ANHUI JIANGHUAI AUTOMOBILE DMD 52 232,692 1 586,92 232,692 ASTON MARTIN LAGONDA LTD D 1 367 308,661 309,000  0,339  0,339 1 830,98 308,661 AUTOMOBILES CITROEN 614 686 103,312 122,810  19,498  19,498 1 235,06 103,312 AUTOMOBILES PEUGEOT 889 051 101,748 123,348  21,600  21,600 1 246,84 101,748 AVTOVAZ JSC P10 2 676 180,060 120,367 59,693 59,693 1 181,62 180,060 BENTLEY MOTORS LTD D 3 260 285,502 294,000  8,498  8,682 2 499,31 285,502 BLUECAR SAS 1 466 0,000 128,873  128,873  128,873 1 367,74 0,000 BLUECAR ITALY SRL 8 0,000 133,089  133,089  133,089 1 460,00 0,000 BAYERISCHE MOTOREN WERKE AG P1 973 555 121,947 138,104  16,157  16,218 1 569,72 121,983 BMW M GMBH P1 15 780 175,968 144,250 31,718 30,524 1 704,21 175,976 BYD AUTO INDUSTRY COMPANY LIMITED DMD 32 0,000 2 455,00 0,000 CATERHAM CARS LIMITED DMD 130 150,438 644,54 150,438 CHEVROLET ITALIA SPA P5 1 116,000 120,293  4,293  4,293 1 180,00 116,000 FCA US LLC P3 104 390 146,673 142,421 4,252 4,199 1 664,19 146,673 CNG-TECHNIK GMBH P4 567 162,695 137,799 24,896 24,896 1 563,05 162,695 AUTOMOBILE DACIA SA P10 414 892 117,432 121,203  3,771  3,771 1 199,90 117,432 DAIMLER AG P2 910 189 124,543 138,640  14,097  14,236 1 581,46 125,012 DONKERVOORT AUTOMOBIELEN BV DMD 5 178,000 865,00 178,000 DR MOTOR COMPANY SRL DMD 490 147,808 1 183,29 147,808 FERRARI SPA D 2 482 281,007 290,000  8,993  8,993 1 710,05 281,007 FCA ITALY SPA P3 768 863 115,961 119,443  3,482  3,484 1 161,40 115,961 FORD INDIA PRIVATE LIMITED P4 7 363 113,646 114,583  0,937  0,955 1 055,05 113,646 FORD MOTOR COMPANY OF AUSTRALIA LIMITED P4 1 206,000 173,762 32,238 32,238 2 350,00 206,000 FORD MOTOR COMPANY P4 16 184 216,871 149,108 67,763 67,547 1 810,52 216,871 FORD-WERKE GMBH P4 1 010 774 118,435 128,663  10,228  10,241 1 363,15 118,435 FUJI HEAVY INDUSTRIES LTD ND 30 249 158,756 164,616  5,860  5,930 1 606,29 158,756 GENERAL MOTORS COMPANY P5 1 138 265,656 151,235 114,421 114,421 1 857,07 265,656 GENERAL MOTORS HOLDINGS LLC P5 642 267,399 152,108 115,291 115,291 1 876,16 267,399 GM KOREA COMPANY P5 378 121,569 124,182  2,613  2,613 1 265,09 121,577 GREAT WALL MOTOR COMPANY LIMITED DMD 167 184,964 1 751,60 184,964 HONDA AUTOMOBILE CHINA CO. LTD P6 5 128,800 118,657 10,143 10,143 1 144,20 128,800 HONDA MOTOR CO. LTD P6 66 732 116,989 123,400  6,411  6,411 1 247,98 116,989 HONDA TURKIYE AS P6 1 081 154,871 125,445 29,426 29,426 1 292,73 154,871 HONDA OF THE UK MANUFACTURING LTD P6 83 283 134,565 135,144  0,579  0,579 1 504,95 134,565 HYUNDAI MOTOR COMPANY P7 78 881 131,212 135,580  4,368  4,368 1 514,51 131,212 HYUNDAI ASSAN OTOMOTIV SANAYI VE TICARET AS P7 164 974 112,035 115,761  3,726  3,726 1 080,83 112,035 HYUNDAI MOTOR MANUFACTURING CZECH SRO P7 245 611 130,815 133,970  3,155  3,155 1 479,27 130,815 HYUNDAI MOTOR EUROPE GMBH P7 840 109,012 116,796  7,784  7,784 1 103,47 109,012 HYUNDAI MOTOR INDIA LTD P7 15 114,533 118,194  3,661  3,661 1 134,07 114,533 ISUZU MOTORS LTD DMD 9 198,556 2 015,00 198,556 JAGUAR LAND ROVER LIMITED P12/ND 225 192 149,841 178,025  28,184  28,184 1 953,39 149,841 KIA MOTORS CORPORATION P8 250 700 119,687 127,681  7,994  7,994 1 341,65 119,687 KIA MOTORS SLOVAKIA SRO P8 171 005 132,348 132,789  0,441  0,441 1 453,42 132,348 KOENIGSEGG AUTOMOTIVE AB DMD 4 377,750 1 432,75 377,750 KTM-SPORTMOTORCYCLE AG DMD 30 189,967 895,00 189,967 LADA AUTOMOBILE GMBH DMD 889 215,847 1 284,97 215,847 AUTOMOBILI LAMBORGHINI SPA D 856 315,729 318,000  2,271  2,271 1 693,16 315,729 LITEX MOTORS AD DMD 51 181,902 1 720,78 181,902 LOTUS CARS LIMITED DMD 784 207,352 1 199,71 207,352 MAGYAR SUZUKI CORPORATION LTD P11/ND 137 789 120,610 123,114  2,504  2,504 1 186,03 120,610 MAHINDRA & MAHINDRA LTD DMD 396 172,326 1 825,89 172,326 MARUTI SUZUKI INDIA LTD P11/ND 14 234 100,181 123,114  22,933  22,934 960,77 100,181 MASERATI SPA D 7 111 197,005 245,000  47,995  48,023 2 072,67 197,005 MAZDA MOTOR CORPORATION ND 219 859 126,740 129,426  2,686  2,687 1 323,59 126,740 MCLAREN AUTOMOTIVE LIMITED D 739 262,188 275,000  12,812  12,812 1 493,83 262,188 MERCEDES-AMG GMBH P2 2 194 220,390 141,170 79,220 77,774 1 636,83 220,390 MG MOTOR UK LIMITED D 4 159 126,445 146,000  19,555  19,555 1 305,57 126,445 MITSUBISHI MOTORS CORPORATION MMC P9 78 199 125,408 140,027  14,619  14,619 1 611,81 125,408 MITSUBISHI MOTORS THAILAND CO. LTD MMTH P9 26 176 96,226 108,560  12,334  12,334 923,26 96,226 MORGAN TECHNOLOGIES LTD DMD 473 187,977 1 080,64 187,977 NATIONAL ELECTRIC VEHICLE SWEDEN DMD 1 161,000 1 910,00 161,000 NISSAN INTERNATIONAL SA 550 090 116,666 129,402  12,736  12,736 1 379,31 116,666 NOBLE AUTOMOTIVE LTD DMD 2 333,000 1 416,00 333,000 ADAM OPEL AG P5 968 401 122,854 127,667  4,813  4,813 1 341,36 122,854 PAGANI AUTOMOBILI SPA DMD 1 343,000 1 487,00 343,000 PGO AUTOMOBILES DMD 26 172,423 1 065,54 172,423 RADICAL MOTORSPORT LTD DMD 5 319,800 1 088,40 319,800 RENAULT SAS P10 1 128 508 105,185 125,246  20,061  20,063 1 288,38 105,185 RENAULT TRUCKS DMD 49 172,184 2 172,04 172,184 ROLLS-ROYCE MOTOR CARS LTD P1 756 334,075 183,226 150,849 148,449 2 557,09 334,075 SECMA SAS DMD 39 132,846 678,79 132,846 SHANGHAI MAPLE AUTOMOBILE CO. LTD DMD 1 256,000 1 455,00 256,000 SSANGYONG MOTOR COMPANY ND 18 228 153,254 167,573  14,319  14,319 1 633,60 153,254 SUZUKI MOTOR CORPORATION P11/ND 14 893 156,047 123,114 32,933 32,806 1 111,88 156,047 SUZUKI MOTOR THAILAND CO. LTD P11/ND 26 427 96,760 123,114  26,354  26,354 882,11 96,760 TAIQI ELECTRIC VEHICLE CO. LIMITED DMD 1 0,000 1 313,00 0,000 TATA MOTORS LIMITED P12/ND 5 149,800 178,025  28,225  28,225 1 485,00 149,800 TAZZARI GL SPA DMD 2 0,000 712,00 0,000 TESLA MOTORS LTD 10 829 0,000 169,018  169,018  169,018 2 246,18 0,000 TOYOTA MOTOR EUROPE NV SA 616 164 105,447 126,835  21,388  21,834 1 323,15 105,447 VOLVO CAR CORPORATION 270 854 121,166 145,620  24,454  24,454 1 734,20 121,166 Table 2 Values relating to the performance of pools confirmed or amended in accordance with the second subparagraph of Article 8(5) of Regulation (EC) No 443/2009 A B C D E F G H I Pool names Pool Number of registrations Average specific emissions of CO2 (100 %) Specific emissions target Distance to target Distance to target adjusted Average mass Average CO2 emissions (100 %) BMW GROUP P1 990 091 122,970 138,236  15,266  15,389 1 572,62 123,006 DAIMLER AG P2 912 383 124,774 138,646  13,872  14,020 1 581,59 125,241 FCA ITALY SPA P3 936 373 119,323 122,614  3,291  3,299 1 230,78 119,323 FORD-WERKE GMBH P4 1 034 889 119,964 128,888  8,924  8,938 1 368,07 119,964 GENERAL MOTORS P5 970 560 123,117 127,710  4,593  4,593 1 342,29 123,117 HONDA MOTOR EUROPE LTD P6 151 101 126,948 129,887  2,939  2,939 1 389,93 126,948 HYUNDAI P7 490 321 124,522 128,073  3,551  3,551 1 350,23 124,522 KIA P8 421 705 124,821 129,752  4,931  4,931 1 386,97 124,821 MITSUBISHI MOTORS P9 104 375 118,090 132,136  14,046  14,046 1 439,13 118,090 RENAULT P10 1 546 076 108,601 124,153  15,552  15,553 1 264,45 108,601 SUZUKI POOL P11/ND 193 343 118,576 123,114  4,538  4,542 1 122,19 118,576 TATA MOTORS LTD, JAGUAR CARS LTD, LAND ROVER P12/ND 225 197 149,841 178,025  28,184  28,184 1 953,38 149,841 Explanatory notes to Tables 1 and 2: Column A: Table 1: Manufacturer name means the name of the manufacturer as notified to the Commission by the manufacturer concerned or, where no such notification has taken place, the name registered by the registration authority of the Member State. Table 2: Pool name means the name of the pool declared by the pool manager. Column B: D means that a derogation relating to a small volume manufacturer has been granted in accordance with Article 11(3) of Regulation (EC) No 443/2009 for the calendar year 2016; ND means that a derogation relating to a niche manufacturer has been granted in accordance with Article 11(4) of Regulation (EC) No 443/2009 for the calendar year 2016; DMD means that a de minimis exemption applies in accordance with Article 2(4) of Regulation (EC) No 443/2009, i.e. a manufacturer which together with all its connected undertakings was responsible for fewer than 1 000 new registered vehicles in 2016 does not have to meet a specific emissions target; P means that the manufacturer is a member of a pool (listed in table 2) formed pursuant to Article 7 of Regulation (EC) No 443/2009 and the pooling agreement is valid for calendar year 2016. Column C: Number of registrations means the total number of new cars registered by Member States in a calendar year, not counting those registrations that relate to records where the values for mass and/or CO2 are missing and those records which the manufacturer does not recognise. The number of registrations reported by Member States may otherwise not be changed. Column D: Average specific emissions of CO2 (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emissions. The average specific emissions of CO2 include emission reductions resulting from eco-innovations in Article 12 of Regulation (EC) No 443/2009. Column E: Specific emissions target means the emissions target calculated on the basis of the average mass of all vehicles attributed to a manufacturer applying the formula set out in Annex I to Regulation (EC) No 443/2009. Column F: Distance to target means the difference between the average specific emissions of CO2 specified in column D and the specific emissions target in column E. Where the value in column F is positive the average specific emissions of CO2 exceed the specific emissions target. Column G: Distance to target adjusted means that where the values in this column are different from those in column F, the values in that column have been adjusted to take into account an error margin. The error margin only applies if the manufacturer has notified the Commission of records with the error code B as set out in Article 9(3) of Commission Regulation (EU) No 1014/2010 (1). The error margin is calculated in accordance with the following formula: Error = absolute value of [(AC1  TG1)  (AC2  TG2)] AC1 = the average specific emissions of CO2 including the unidentifiable vehicles (as set out in column D); TG1 = the specific emissions target including the unidentifiable vehicles (as set out in column E); AC2 = the average specific emissions of CO2 excluding the unidentifiable vehicles; TG2 = the specific emissions target excluding the unidentifiable vehicles. Column I: Average CO2 emissions (100 %) means the average specific emissions of CO2 that have been calculated on the basis of 100 % of the vehicles attributed to the manufacturer. Where appropriate, the average specific emissions of CO2 take into account the errors notified to the Commission by the manufacturer concerned. The records used for the calculation includes those that contain a valid value for mass and CO2 emission but exclude emission reductions resulting from eco-innovations in Article 12 of Regulation (EC) No 443/2009. (1) Commission Regulation (EU) No 1014/2010 of 10 November 2010 on monitoring and reporting of data on the registration of new passenger cars pursuant to Regulation (EC) No 443/2009 of the European Parliament and of the Council (OJ L 293, 11.11.2010, p. 15).